As filed with the Securities and Exchange Commission on December 7, 1933 Act Registration No. 033-26032 1940 Act Registration No. 811-04882 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / POST-EFFECTIVE AMENDMENT NO. 42 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 / / AMENDMENT NO. 46 /X/ Lincoln National Variable Annuity Account E (Exact Name of Registrant) The American Legacy THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box Fort Wayne, Indiana (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (260) 455-2000 Dennis L. Schoff, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box Fort Wayne, IN (Name and Address of Agent for Service) Copy to: Ronald R. Bessette, Esquire The Lincoln National Life Insurance Company One Granite Place Concord, NH Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: /x/ immediately upon filing pursuant to paragraph (b) of Rule 485 / / on , pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on, pursuant to paragraph (a)(1) of Rule Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. The Lincoln National Life Insurance Company LincolnNational Variable Annuity Account C Multi-Fund(R), Multi-Fund(R) 5 LincolnNational Variable Annuity Account E The American Legacy Lincoln National Variable Annuity Account H American Legacy Product Suite Lincoln Life Variable Annuity Account N ChoicePlus Product Suite, ChoicePlus II Product Suite ChoicePlus Assurance Product Suite, ChoicePlus Design Supplement to the Prospectus dated May 1, 2009 as supplemented This supplement dated December 7, 2009, introduces a new annuity payout option for your individual variable annuity contract. It is for informational purposes and requires no action on your part. This supplement adds new provisions to your prospectus located inthe Charges and Other Deductions – Rider Charges section and The Contracts – Annuity Payouts section. The Lincoln SmartIncomeSMInflationFixed Annuity Payout Option (“Lincoln SmartIncomeSMInflation”) is an annuity payout option that provides: · Scheduled Payments (the periodic fixed annuity payouts under this rider) for the life of the annuitant and secondary life (secondary life may also be referred to as joint life), if applicable, that may change each January based onchanges in the Consumer Price Index-Urban (CPI). The CPI is the non-seasonally adjusted U.S. City Average All Items Consumer Price Index for all Urban Consumers published by the U.S. Bureau of Labor Statistics and is widely used to measure inflation. · A Guaranteed Minimum Scheduled Payment. · A death benefit based on the Reserve Value. · A Reserve Value from which additional withdrawals, called Unscheduled Payments, may be taken at any time as long as the Reserve Value is greater than zero. Please note that any Unscheduled Payments may significantly reduce your future Scheduled Payments, Guaranteed Minimum Scheduled Payment, as well as the Reserve Value, and may result in the early termination of the Lincoln SmartIncomeSMInflation. Carefully consider this before deciding to take an Unscheduled Payment. All or a portion of your contract value may be used to fund Lincoln SmartIncomeSMInflation. Once you make this election, the portion of your contract value used to fund Lincoln SmartIncomeSMInflation will no longer be invested in the variable subaccounts in your contract. If only a portion of your contract value is used to fund Lincoln SmartIncomeSMInflation, the remainder of the contract value must be used to fund another annuity payout option. Additional annuity payout options are described in your prospectus. The Lincoln SmartIncomeSM Inflation may not be available for purchase in the future as we reserve the right not to offer it for sale. The availability of Lincoln SmartIncomeSMInflation will depend upon your state’s approval of the contract rider. We also reserve the right to substitute an appropriate index for the CPI, if: 1. The CPI is discontinued, delayed, or otherwise not available for this use; or 2. The composition, base or method of calculating the CPI changes so that we deem it inappropriate for use. If the CPI is discontinued, delayed or otherwise not available, or if the composition, base or method of, calculating the CPI changes so that we deem it inappropriate for use in Lincoln SmartIncomeSMInflation, we will substitute an appropriate index for the CPI. In the case of a substitution, we will give you written notification at least 30 days in advance of this change, as well as provide you with an amendment to the prospectus. We will attempt to utilize a substitute index generated by the government (not by us or an affiliate) that is a measure of inflation. Upon substitution of the CPI, annuity payment values will be calculated consistent with the formulas currently used but with different index values for calculating the Scheduled Payment and Reserve Value adjustments. If we substitute a different index of the CPI you may cancel the rider per the terms of the termination provisions of Rider and may be subject to an Unscheduled Payment charge. See Termination and Unscheduled Payment section of this supplement. Expense Tables. The following section will be inserted at the end of the Expense Table section of your prospectus, immediately prior to the table that outlines the maximum/minimum fund fees. The next table describes the maximum Unscheduled Payment charge for the Lincoln SmartIncomeSMInflationon and after the Annuity Commencement Date. Refer to the Expense Tables of your prospectus for all other fees and charges associated with your variable annuity contract and other optional riders. Maximum Lincoln SmartIncomeSM InflationUnscheduled Payment charge (as a percentage of the Unscheduled Payment):7%* *The Unscheduled Payment charge percentage is reduced over time. The later the Unscheduled Payment occurs, the lower the charge with respect to that Unscheduled Payment. A new Rider Year starts on each Rider Date anniversary.The charge is applied only to amounts in excess of the annual 10% Reserve Value free amount. See Charges and Other Deductions. See The Contracts, Annuity Payouts, Annuity Options for a detailed description of Reserve Value. The following section will be inserted at the end of the Charges and Other Deductions – Other Charges and Deductions section of the prospectus. Charges for Lincoln SmartIncomeSMInflation. There is no charge for Lincoln SmartIncomeSM Inflation unless Unscheduled Payments are taken. Unscheduled Payment Charges The following table describes the Unscheduled Payment charge for the Lincoln SmartIncomeSMInflationon and after the Annuity Commencement Date.See Reserve Value and Unscheduled Payments later in this Supplement. Lincoln SmartIncomeSM InflationUnscheduled Payment charge (as a percentage of the Unscheduled Payment)* Rider
